Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species A, Figures 1-6D and claims 1-22 in the reply filed on April 1, 2021 is acknowledged.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 4, 12, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claims 4, 17 and 19, line 1 of each, the recitation “is struck from” is indefinite as to its structural meaning. 
In claim 12, line 1, “the paperboard substrate” lacks antecedent basis from   claim 1. 
In claim 19, line 2, “is separable therefrom” is purely functional and lacks structure to render the functional “separable” definite. 
In claim 20, lines 1-2, “and a second front panel portion” appears to be double recitation in view of claim 18, line 4. If not, such is a second element with the same nomenclature. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8, 10, 12-13, 18-19 and 21-22 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Zacherle (10,220,995). Claims 1-8, 10, 12-13, 18-19 and 21-22 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Zacherle (2015/0344207). Claims 1, 5, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Hasegawa (2009/0065386). Each discloses a package comprising a display card (1100; 100; 1; respectively) formed from a blank and a clip (1130; 130; 11) and an article (1160; 160; 24) mounted to the display card by the clip, wherein the display card comprises a front panel (1110; 120; front surface facing 11) and a rear panel (1120; 110; back surface behind the front surface), the clip comprises a front wall (1135; 135; outer wall of 11) and opposed side walls (portions of 1133; portions of 133; portions of 14, 15, 17 and 18), and wherein the clip together with at least one of the front and rear panels forms a tubular structure (between 1120 and 1130; between 110 and 130; between front of 1 and back of 11) for receiving a part of the article, the article comprises at least one limb (H1; 162; 28) and the article is mounted to the display card by the at least one limb which extends through the tubular structure. 
As to claims 2 and 18, each Zacherle reference discloses the front panel (1110; 120) comprises a first front panel portion hingedly connected (portion closely adjacent 1115; portion closely adjacent 115) to the rear panel. 

As to claims 4 and 19, each Zacherle reference discloses the second front panel portion is a subdivision of the front panel. 
As to claim 5, each discloses the article comprises a pair of limbs (H1 and H2; 162 and 164; 28, 28). 
As to claim 6, each Zacherle reference discloses the clip is mounted on the at least one limb between a pair of end stops (1142 and 1144; portions of 112 and 114 engaging the article) for inhibiting removal of the article from the display card.
As to claim 7, each discloses each limb comprising a handle. 
As to claim 8, each Zacherle reference discloses the clip comprising at least one flange (1132; 132) between the front and rear panels.  
As to claims 9 and 11, Hasegawa discloses the front panel (front of 1) comprises one or more cutaways, apertures or receivers (5, 6, 8, 9) providing abutment edges for engaging with a portion or boss (14a, 15a, 17a, 18a) of the clip which extends through the one or more cutaways or apertures.
As to claims 10, 12 and 21, each Zacherle reference discloses the display card (1100; 100) formed from a paperboard substrate of a tear resistant layer. 

As to claim 22, each Zacherle reference discloses the article as a pliers. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over either Zacherle reference employed above in view of Hasegawa. The Zacherle references have been described above, but do not disclose a cutaway in the front panel to secure a clip to the front panel. However, Hasegawa disclose employing a cutaway (5, 6, 8, 9) in a front panel (front surface) to secure a clip (11) to the front panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the display card package of either Zacherle reference with a cutaway in the front panel to secure a clip to the front panel in the manner of Hasegawa as claimed, as such a modification would predictably provide a more easily removed clip structure, or at least a securement previously known in the art.
As to claim 15, each Zacherle reference discloses the front panel (1110; 120) comprises a first front panel portion hingedly connected (portion closely adjacent 1115; portion closely adjacent 115) to the rear panel. 
As to claim 16, each Zacherle reference discloses the front panel (1110; 120) comprises a second front panel portion (remainder of the front panel more remote from the hinged connection than the first front panel portion; remainder of the front panel more remote from the hinged connection than the first front panel portion) arranged complementarily to the first front panel portion so as to form a substantially complete front display region capable of receiving indicia. 
As to claim 17, each Zacherle reference discloses the second front panel portion is a subdivision of the front panel. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner




BPG